DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on July 12, 2022.

Terminal Disclaimers Accepted/Approved
The Electronic Terminal Disclaimer filed on July 12, 2022 disclaiming the terminal portion/s of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,829,956 B2 has been accepted. The terminal disclaimer has been recorded. 

Reason for Allowance

Claims 21-45 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 21, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 21, comprising limitations: “a controller configured to: determine whether a position of the lock device is i) in the locked position which prevents the sliding panel from transitioning from the closed position toward the open position, or ii) in the unlocked position which enables the sliding panel to transition from the closed position toward the open position; and wirelessly communicate to a communications device whether the position of the lock device is in the locked position or the unlocked position”, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 31, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 31, comprising limitations: “at least one sensor configured to sense whether a position of the pin lock device is i) in the locked position which prevents the sliding panel from transitioning from the closed position toward the open position, or ii) in the unlocked position which enables the sliding panel to transition from the closed position toward the open position; and a controller configured to wirelessly communicate to a communications device whether the position of the lock device is the locked position or the unlocked position”, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 38, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 38, comprising limitations: “at least one sensor configured to sense whether a position of the pin lock device i) is in the locked position which prevents the sliding panel from transitioning from the closed position toward the open position, or ii) is in the unlocked position which enables the sliding panel to transition from the closed position toward the open position; and a controller configured to: determine whether the position of the lock device is the locked position or the unlocked position based on data received from the at least one sensor; and wirelessly communicate to a communications device whether the position of the pit lock device is the locked position or the unlocked position”, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 43, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 43, comprising limitations: “a controller configured to: determine whether a position of the lock device is i) in the locked state which prevents the sliding panel from transitioning from the closed position toward the open position, or ii) in the unlocked state which enables the sliding panel to transition from the closed position toward the open position; and provide a status of the lock device to a communications device indicating whether the lock device is in the locked state or the unlocked state”, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claims 22-30, 32-37, 39-42 and 44-45 directly/indirectly depend from allowed claims 21, 31, 38, 43 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.
U.S. Publication No. 2018/0223573 A1 of Wolfe, discloses a door package or door assembly is disclosed that includes multiple door panels. A top frame member has one or more tracks upon which one or more door panels may slide relative to a door opening to close the door opening when in a fully extended position and to open the doorway when in a retracted position. When in its retracted or open position, a plurality of door panels may also pivot about a pivot plate attached to the floor to a broken open position essentially perpendicular to the plane of the doorway opening. Upper and lower magnetic latch assemblies are provided that automatically decouple to permit pivoting of the entire door panel assembly when the panels are fully retracted, and when the panels are not fully retracted, are automatically actuated to prevent pivoting of the door panel assembly.
U.S. Publication No. 2003/0164615 A1 of Ng, discloses a door-lock hardware is constructed of corrosion-resistant material such as stainless steel. Such a material lacks magnetic properties to permit use in association with magnetic switches coupled to signal alarm and security systems. However, according to the preferred embodiment of the invention, a door latch of stainless steel or other non-magnetic material includes a ferrous-coated tongue portion to maintain compatibility with such monitors and alarms while providing a higher level of rust- and corrosion-resistance.
U.S. Publication No. 2017/0022735 A1 of Lowder, discloses Locks, systems and methods of monitoring a lock, the lock having a hub with a slot rotatable by a handle to open and close a latchbolt. A locking member is moveable into and out of engagement with the hub slot to prevent and permit movement of the hub and latchbolt. A sensor on the lock, adjacent the hub and locking member, monitors a moving lock component. The sensor may sense the position of the locking member in or out of engagement with the hub slot. The sensor may be a reed switch actuated by a magnet on the moving lock component. The lock may further include a magnet mounted on the hub and the sensor may comprise a reed switch capable of being actuated by the magnet on the hub. The lock and system may include an external control unit having an alarm for controlling operation of the lock.
U.S. Patent No. 8,096,342 B2 to Scruggs, discloses a door package includes a door frame, a door, a handle, and a pivot plate. The frame has a top portion that includes tracks in which door panels can slide. The door includes two or more equal size door panels. The handle protrudes in a direction essentially perpendicular to the door panels and is connected to a latch mechanism for positively engaging with a corresponding latch mechanism in the door frame when the door is in a closed position. The pivot plate is attached to the floor and allows the door panels to pivot from a retracted position to a broken open position essentially perpendicular to the plane of the door. At least two of the door panels separate from each other while the door is pivoting from the retracted position to the broken open position, to allow the handle to be accommodated between the two door panels.
U.S. Publication No. 2003/0053855 A1 of Baur, discloses a drive device for use in releasing a connection between a first component having a first connecting element arranged thereon and a second component having a second connecting element arranged thereon, said first and second connecting elements being releasably connectable to one another via movement of a retaining part of one of said elements relative to the other one of said elements from a retaining position to a released position, said movement being provided by means of a driving magnetic field variable with time and acting on the connecting elements from outside the connecting means, said drive device including means for generating said driving magnetic field variable with time in a manner specifically adapted to move said retaining part from said retaining position to said released position while acting on said connecting elements.
U.S. Patent No. 2011/0072724 A1 of Scruggs, discloses a door package includes a door frame, a door, a handle, and a pivot plate. The frame has a top portion that includes tracks in which door panels can slide. The door includes two or more equal size door panels. The handle protrudes in a direction essentially perpendicular to the door panels and is connected to a latch mechanism for positively engaging with a corresponding latch mechanism in the door frame when the door is in a closed position. The pivot plate is attached to the floor and allows the door panels to pivot from a retracted position to a broken open position essentially perpendicular to the plane of the door. At least two of the door panels separate from each other while the door is pivoting from the retracted position to the broken open position, to allow the handle to be accommodated between the two door panels.
U.S. Publication No. 2011/0291846 A1 of Burdenko, discloses systems, methods, and devices that efficiently control the operating state of an electromagnetic lock under power on and power off conditions are presented. A lock component includes a solenoid component (e.g., bi-stable latching solenoid) that holds a lock pin in a locked or unlocked position without using power to hold the lock pin in the desired position, and using power to transition from one position to another position. A sensor component senses when power to the lock component will be lost, and if the lock pin is not in the desired position for the power off condition, the lock pin can be transitioned to the desired position, and if the lock pin is in the desired position for power off condition, the lock component can maintain the lock pin in the desired position, while the lock component is in the power off condition.
U.S. Publication No. 2011/0291848 A1 of Burdenko, discloses systems, methods, and devices that efficiently stop and latch a door are presented. A first bracket component is attached to a door frame and has an overhang portion, comprising a holder component, that extends into the doorway to act as a door stop. A second bracket component, comprising an extended portion, is desirably adjusted in position in relation to the holder component and attached to the door such that the extended portion has a desired amount of overlap on the holder component, wherein the amount of overlap corresponds to an amount of latching force in accordance with the force profile associated with the extended portion based at least in part on shape of the extended portion. An operation device is attached to the first bracket component and/or second bracket component and the door latching holds the door in the desired position to facilitate operations of the operation component.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						August 03, 2022
Primary Examiner, Art Unit 2685